Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 24 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,390,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the method of independent claim 9, and the method of independent claim 17.
The prior art is particularly deficient regarding receiving, by a networked digital video recorder, a first request for a first video item for a first user device; receiving, by the networked digital video recorder, a second request for a second video item for a second user device; determining, by the networked digital video recorder and based on comparing the first video item with the second video item: one or more common user interface elements common to the first video item and the second video item, first additional graphical elements for the first video item, and second additional graphical elements for the second video item; sending, by the networked digital video recorder, based on the determining, and to the first user device via a first data stream, the first additional graphical elements; sending, by the networked digital video recorder, based on the determining, and to the second user device via a second data stream, the second additional graphical elements; and sending, by the networked digital video recorder, based on the determining, to the first user device, to the second user device, and via a third data stream, the one or more common user interface elements, as outlined in claim 1.
The prior art is also particularly deficient regarding determining, by a computing device and based on comparing a plurality of first graphics for a mobile device with a plurality of second graphics for a client device: one or more common user interface elements common to the plurality of first graphics and the plurality of second graphics, first additional graphical elements for the plurality of first graphics, and second additional graphical elements for the plurality of second graphics; | sending, by the computing device, based on the determining, and to the mobile device via a first data stream, the first additional graphical elements; sending, by the computing device, based on the determining, and to the client device via a second data stream, the second additional graphical elements; and sending, by the computing device, based on the determining, to the mobile device, to the client device, and via a third data stream, the one or more common user interface elements, as outlined in claim 9.
The prior art is also particularly deficient regarding determining, by a user interface (UD server, and based on: receiving, from a first device, a first request for a first content item, and receiving, from a second device, a second request for a second content item, the following: one or more common elements that are common to the first content item and the second content item; one or more first differentiating elements that are present in the first content item and differentiate from the second content item; and one or more second differentiating elements that are present in the second content item and differentiate from the first content item; sending, by the UI server, to the first device, and to the second device, a first data stream comprising the one or more common elements; sending, by the UI server and to the first device, a second data stream comprising the one or more first differentiating elements; and sending, by the UI server and to the second device, a third data stream comprising the one or more second differentiating elements, as outlined in claim 17.
Claims 2-8, 10-16, and 18-20 are dependent upon claims 1, 9, and 17, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482